In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00064-CV



               CARL M. TREE, Appellant

                           V.

              DISCOVER BANK, Appellee



        On Appeal from the County Court at Law
                Harrison County, Texas
            Trial Court No. 2015-9882-CCL




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.



                                                Bailey C. Moseley
                                                Justice

Date Submitted:       January 31, 2017
Date Decided:         February 1, 2017




                                                2